Citation Nr: 1523631	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  08-11 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a neck disability, to include as due to service-connected right shoulder rotator cuff injury with arthritis (major) and/or an undiagnosed illness.  

2.  Entitlement to service connection for a right arm disorder, to include as due to service-connected right shoulder rotator cuff injury with arthritis (major) and/or an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Bordewyk


INTRODUCTION

The Veteran had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army National Guard from February 1981 to February 2005.  This included periods of ACDUTRA from January 11, 1982, to June 17, 1982; June 14, 1986, to June 28, 1986; and July 9, 1993, to November 10, 1993.  She also had active duty service from February 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the above claimed benefits.

The Veteran testified at a hearing before the undersigned at the RO in September 2012.  A transcript of the hearing is of record.

The claim was most recently remanded by the Board for additional development in November 2014 and has been returned now for further appellate action.  


FINDINGS OF FACT

1.  A chronic neck disability, currently diagnosed as degenerative disc disease, cervical spine, with right upper extremity radiculopathy, did not have its clinical onset in service and is not otherwise related to service or the service-connected right shoulder rotator cuff injury with arthritis (herein service-connected right shoulder disability).  Arthritis of the cervical spine was not exhibited within the first post service year.  

2.  A chronic right shoulder/arm disability, currently diagnosed as right arm strain, did not have its clinical onset in service and is not otherwise related to active duty or the service-connected right shoulder disability.  

3.  The Veteran does not have a qualifying chronic disability of the neck or right shoulder/arm and pertinent symptoms have been attributed to a diagnosed disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disability have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2014).

2.  The criteria for service connection for a right shoulder/arm disability have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107; 38 C.F.R. §§ 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2014).

The duty to notify was partially satisfied prior to the initial RO decision by way of a letter sent to the Veteran in February 2006 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for service connection.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  She was also notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim at that time.  

The Veteran was informed of the elements of secondary service connection as well as service connection based on ACDUTRA and INACDUTRA service in a February 2014 letter.  To the extent that this letter was issued subsequent to the initial adjudication of the claim, the claim was re-adjudicated and the Veteran and her representative have neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Her service treatment records, VA treatment records, and lay statements have been obtained.  Several examinations have been done, culminating in the February 2015 VA medical opinion, which is adequate, as it is based on prior physical examination and current review of the evidence of record, including the Veteran's statements, and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The February 2015 supplemental statement of the case (SSOC) indicates that an addendum to the February 2015 VA opinion is of record.  However, the file marked as the addendum in VBMS is actually a copy of the initial February 2015 opinion.  The file does not include a request for an addendum or finding that the initial VA opinion was inadequate.  Moreover, the SSOC does not indicate that material in the addendum includes additional information other than that which was included in the initial February 2015 opinion.  As such, the Board concludes that there is no addendum to the February 2015 report and that it is not missing from the record.  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show current disability is related to service would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103; they have not identified any prejudice in the conduct of the Board hearing.  

The issue on appeal was previously before the Board in May 2013, December 2013, and November 2014, when it was remanded for additional development.  In accordance with the remand instructions, all available service treatment and personnel records have been obtained and associated with the claims file, the Veteran's dates of service were verified, she was sent corrective VCAA notice in the February 2014 letter, a complete VA opinion was obtained in February 2015, and a supplemental statement of the case was issued, most recently in February 2015.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Where the veteran served continuously for 90 or more days during a period of war, and if arthritis became manifest to a compensable degree within one year from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2014).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is a Persian Gulf veteran, and as such, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 must be considered.  Under these provisions, VA is authorized to pay compensation to any Persian Gulf veteran suffering from a "qualifying chronic disability."  A "qualifying chronic disability," includes (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B).

To obtain service connection for an undiagnosed illness or combination of undiagnosed illnesses, a veteran needs to show (1) that he or she is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that have become manifest either during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011 and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

Manifestations of an undiagnosed illness or multisymptom illness include, but are not limited to, fatigue, headache, muscle pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, or abnormal weight loss.  38 C.F.R. § 3.317(b).

However, the Board notes that the Veteran has been diagnosed with both a neck and a right arm disability and has not been found to have an illness or combination of illnesses unattributed to a current diagnosis.  Moreover, she has not been diagnosed with a medically unexplained chronic multi-symptom illness such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  As such, the Board finds that service connection for a neck disability and a right shoulder/arm disability under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not warranted.  

The Board also notes that the Veteran has already been service-connected for right shoulder rotator cuff injury with arthritis; therefore, to the extent that service connection for a right shoulder/arm disability is considered below, the Board is referring to a disability other than the currently service-connected right shoulder rotator cuff injury with arthritis.

The Veteran contends that her currently diagnosed neck and right shoulder/arm disabilities are associated with her service, to include the deployment to Iraq from 2003 to 2004.  Alternatively, she maintains that her neck and right shoulder/arm disabilities are related to her service-connected right shoulder disability.  

Service treatment records show that the Veteran injured her right shoulder while loading and unloading equipment from deuces in the line of duty during a period of ACDUTRA in June 1986.  At that time, she also complained about her neck.  Upon follow-up several days later, the clinician diagnosed levator scapula tendonitis. 

In February 1996, the Veteran complained of tenderness over her right elbow.  She was diagnosed with right lateral epicondylitis. 

The Veteran was involved in a motor vehicle accident in August 1998 in connection with her job as a Chicago police officer.  At that time, she complained of neck pain.  The diagnoses included cervicalgia.

Service treatment records show that the Veteran sustained an injury to the right acromioclavicular joint while lifting heavy equipment in the line of duty on Saturday, June 17, 2000.  The pain radiated to the right scapula.  It appears that this injury was incurred during a period of INACDUTRA.  Upon follow-up several days later, it was noted that the Veteran had sustained an injury to her right shoulder and neck.  The clinician diagnosed right shoulder injury and right trapezius strain.

VA treatment records dated in February and October 2007 show that the Veteran was treated for low back/neck pain, which she associated with carrying heavy equipment while deployed to Iraq.  She was diagnosed with degenerative disc disease in December 2007.

The Veteran submitted to a VA joints examination in October 2008.  She complained of ongoing neck pain.  X-rays showed disc space narrowing at C4-5 and C5-6 and a small spur formation.  The examiner reviewed the claims file and diagnosed cervical spine arthritis with right upper extremity radiculopathy.  He opined that "[i]t is not at least as likely as not" that the Veteran's right arm and neck pain was due to her service-connected right shoulder disability.  Instead, he determined that "it is more likely than not" due to the cervical spine arthritis.  

The Veteran submitted to a VA spine examination in November 2008.  She complained of neck pain that reportedly started during her deployment to Iraq.  Physical examination revealed no functional impairment.   The examiner diagnosed disc space narrowing at C4-5 and C5-6 and a small spur formation.  He noted that without the claims file, he could not speculate as to whether the Veteran was treated for neck pain during service.  He noted that while there was subjective weakness and decreased sensation, there was no objective evidence of such condition.  He opined that "[i]t is not at least as likely as not" that the Veteran's neck disability is related to her right shoulder condition, noting that a shoulder condition would not cause disc space narrowing of the cervical spine.

On VA neck examination in August 2013, the Veteran reported that her neck pain started in 2005.  The examiner diagnosed degenerative disc disease of the cervical spine.  He reviewed the claims file and opined that "[i]t is less likely as not that" that the Veteran's neck pain was incurred in service.  He based his opinion on "[n]o neck issues in service by history and SMR." 

In September 2013, the August 2013 VA examiner completed a Disability Benefits Questionnaire (DBQ) with respect to the Veteran's neck.  He reviewed the claims file and opined that "[i]t is not at least as likely as not" that the Veteran's neck and right arm complaints are due to or aggravated by military service.  He concluded that there was no medical evidence of any connection and that "there is no clearly documented continuum of care from service until now." With respect to the right arm, the examiner opined that "[i]t is not at least as likely as not" that the Veteran's complaints are due to or aggravated by military service.  He concluded that there was no medical evidence of any connection and that "there is no clearly documented continuum of care from service until now."  It was remarked that the Veteran's shoulder pain did not start until 2006, "well after discharge."

In February 2014, the August 2013 VA examiner completed a DBQ with respect to the Veteran's right arm using the ACE process.  The examiner diagnosed mild right arm strain.  He provided a negative nexus opinion with respect to direct service connection, finding no service treatment record of any right arm disability.  He also provided a negative nexus opinion with respect to secondary service connection, finding "no evidence of aggravation of r[igh]t arm disability caused by left arm disability."

In July 2014, the Veteran submitted to a VA right arm examination.  The examiner opined that the "condition claimed was less likely than not" incurred in or caused by the claimed in-service injury, event or illness.  He found "no documentation in the SMR of any right shoulder disability."

As noted in the November 2014 Board remand, the August 2013 neck opinion is incorrect with respect to the history of neck complaints.  Service treatment records indicate that the Veteran sustained a neck injury in June 1986 and June 2000 during periods of ACDUTRA and INACDUTRA, respectively.  In addition, the February 2014 VA examiner provided a secondary service connection opinion, but referenced the wrong disability, namely the left arm.  The Veteran is service-connected for a right shoulder disability.  Finally, the September 2013 examiner incorrectly noted that the Veteran had only had right shoulder pain since 2006.  

Based on the foregoing, the Board requested a new opinion from the August/September 2013 VA examiner.  In February 2015, the physician provided a new opinion reviewing the claims file, including the June 1986 and 2000 service treatment records, the Veteran's hearing testimony, and the August 2013 VA opinions.  Regarding the cervical spine disability, the examiner found that the claimed cervical spine disability was less likely as not incurred in or caused by the in-service injuries, event, or illness.  The examiner explained that he did not see any serious neck injury in service that could have caused this condition.  Moreover, he noted the Veteran's reports of neck pain beginning in 2005, after service.  In addition, the examiner concluded that the cervical spine disability was less likely than not caused or aggravated by the service-connected right shoulder disability.  He explained that a shoulder disability does not cause degenerative disc disease of the spine.  

Regarding the claimed right shoulder/arm disability, the examiner concluded that  the disability, diagnosed as a right arm strain, was less likely than not incurred in or caused by the in-service injury, event, or illness.  He explained that the complaints of shoulder/arm pain began in 2006, after leaving service.  Regarding secondary service connection, the examiner concluded that additional right shoulder arm disability was not proximately due to service-connected right shoulder disability and explained that a mild strain does not turn into a rotator cuff injury.  

Based on the forgoing, the Board finds that the first two criteria for service connection-a current neck and right arm disability and an in-service event (wear and tear to the neck and shoulder/arm) have been satisfied.  However, service connection requires that the evidence demonstrate a nexus or link between the in-service injury or a service-connected disability and the current disability.  

The Board Veteran claims that her current neck and right shoulder/arm symptoms are the result of carrying heavy objects during service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that "wear and tear" of carrying heavy objects may lead to orthopedic problems is commonly known and, therefore, the Veteran's testimony that her current neck and shoulder/arm disabilities are related to service or service-connected right shoulder disability has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the multiple medical opinions indicating that current neck and right upper extremity disability are unrelated to service or the service-connected right shoulder disability, culminating in the February 2015 VA examination report, are more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

Moreover, the Board notes that to the extent that the Veteran was noted with neck and right shoulder/right arm symptoms or injuries during service, including in June 1986 and June 2000, a February 2003 pre-deployment examination was negative for any neck or right shoulder/arm disabilities and notes that the right shoulder rotator cuff tear had healed.  In the report of medical history, the Veteran only reported the rotator cuff tear, which was "ok" following physical therapy, and reported that she felt healthy at that time.  Service treatment records do not document any other injury or treatment for the neck or right shoulder/arm during her active duty service in Iraq despite the fact that she received treatment for other ailments or injuries during that period of active duty service.  

In addition, while the Veteran has reported a connection between her neck and right shoulder/arm symptoms to service, she reported to the 2013 VA examiner that her neck pain began in 2005 and her shoulder/arm pain in 2006, both well after her discharge from active duty service in 2004.  Continuity of symptoms is not established by the record.  

The only competent medical opinion regarding the etiology of the current neck disability and right shoulder/arm disability is contained in the VA examination reports, which are against the claim, both on a direct and a proximate basis.  The only evidence of record supporting the finding of a nexus between the current disabilities and service are the statements of the Veteran.  However, the Board finds that medical evidence is more probative than the Veteran's assertions and that a preponderance of the evidence is against the claim.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a neck disability is denied.  

Service connection for a right shoulder/arm disability is denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


